 KEYSTONE STEEL & WIRE283Keystone Steel & Wire, Division of Keystone Con-solidated Industries, Inc. and Independent SteelWorkers' Alliance. Case 38-CA-3387March 11, 1980SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn August 23, 1978, the National Labor Rela-tions Board issued a Decision and Order in theabove-entitled proceeding' in which the Boardfound that Respondent had violated Section 8(a)(5)and (1) of the National Labor Relations Act, asamended, and ordered Respondent to cease anddesist from its unlawful acts and to take certain af-firmative actions to remedy the violations found,including reinstatement of Blue Cross/Blue Shieldas the administrator/processor of the hospital,medical, and surgical benefits program.Thereafter, on September 12, 1979, the UnitedStates Court of Appeals for the Seventh Circuit, ona petition for review and cross-application for en-forcement of the Board's Order, granted enforce-ment in part and denied enforcement in part, re-manding the matter to the Board for further con-sideration.2In its opinion, the court found that Re-spondent had violated the Act in the manner setforth in the Board's Decision, but found unwar-ranted the part of the Board's remedy requiringRespondent to reinstate Blue Cross/Blue Shield asthe administrator/processor of the health insuranceprogram. 3Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.In accord with the opinion of the court of ap-peals, which the Board has accepted as the law ofthe case, we have reconsidered our prior Decisionand Order4and have decided to modify ourremedy, as set forth below.Because the court has precluded the Board fromordering that Respondent reinstate Blue Cross/Blue Shield as the administrator/processor of thehospital, medical, and surgical benefits plan, weshall rescind that portion of the Order. We will,however, require Respondent to restore all benefits'237 NLRB No 912 606 F.2d 171.3 In addition, the court considered par. l(a) of the Board's Order, pro-viding that Respondent shall cease and desist generally from refusing tobargain in good faith with the Union. to be overly broad and thereforerefused to enforce it.4The statements of position of the Charging Party, Respondent, andthe General Counsel have been received and duly considered.248 NLRB No. 40which the unit employees enjoyed prior to the sub-stitution of Metropolitan for Blue Cross/BlueShield. There are a variety of differences of vary-ing subtlety between the operation of the planunder Blue Cross/Blue Shield and under Metro-politan. However, we have specifically identifiedtwo conditions which we shall explicitly order Re-spondent to restore. The computation of the usualand customary charges5differs under the two ad-ministrator/processors, in part because of the dif-ferent geographical areas used by the two in com-puting these figures. Thus, we shall order Respon-dent to use the geographical area utilized by BlueCross/Blue Shield to determine these charges, or,in the alternative, to pay at least the same level ofusual and customary benefits as paid by BlueCross/Blue Shield. In no instance will the benefitsbe lower than that currently enjoyed by unit em-ployees. In addition, we shall order Respondent tomake whole, with interest, any unit employee wholost money as a result of its unilateral change in theadministrator/processor of the health care plan.Secondly, Blue Cross/Blue Shield made available a"labor consultant" who visited the union hall on aregular basis to furnish information and handleclaims problems for employees. We shall order Re-spondent to reinstate this service. Finally, nothingin our Order shall require Respondent to withdrawany benefits the employees now enjoy.As the court has already enforced our Order asit pertains to the merits of the unfair labor practice,except with respect to certain aspects of theremedy, our supplemental Order will be limited ac-cordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Keystone Steel & Wire, Division of Keystone Con-solidated Industries, Inc., Bartonville, Illinois, itsofficers, agents, successors, and assigns, shall takethe following affirmative action which is deemednecessary to effectuate the purposes and policies ofthe Act:1. Restore all services and benefits enjoyed bythe employees in the appropriate unit prior to thesubstitution of Metropolitan for Blue Cross/BlueShield as the administrator/processor of the hospi-tal, medical, and surgical benefits program, includ-ing, but not limited to:I The insurance plan provides that claims he paid in the amount of the"usual and customary" fee for that particular claim item The usual andcustomary figures are computed on a regular basis in a manner that in-sures that the) bear a relationship to fees actually charged by medicalpractitionersKEYSTONE STEEL & WIRE 283 284DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Utilization of the same geographical areasused by Blue Cross/Blue Shield for determining itsusual and customary charges, or, in the alternative,payment of at least the same level of usual and cus-tomary benefits as Blue Cross/Blue Shield.(b) Provision of a "labor consultant" to handlethe health insurance claims of unit employees.Nothing in this Order shall require the revoca-tion of any benefits currently enjoyed by unit em-ployees.2. Make whole, with interest,6any unit employeewho lost money as a result of Respondent's unilat-eral change of the administrator/processor of thehospital, medical, and surgical benefits program.3. Post at its offices and plants in Bartonville, Il-linois, copies of the attached notice marked "Ap-pendix."7Copies of said notice, on forms providedby the Regional Director for Region 33, afterbeing duly signed by an authorized representativeof Keystone Steel & Wire, Division of KeystoneConsolidated Industries, Inc., shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.4. Notify the Regional Director for Region 33, inwriting, within 20 days from the date of this Order,6 Florida Steel Corporation, 231 NLRB 651 (1977). See, generally, IsisPlumbing & Heating Co., 138 NLRB 716 (1962).7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."what steps Respondent has taken to comply here-with.APPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL restore all services and benefitsenjoyed by the employees in the appropriateunit prior to the substitution of Metropolitanfor Blue Cross/Blue Shield as the administra-tor/processor of the hospital, medical, and sur-gical benefits program, including, but notlimited to:Utilization of the same geographical areasused by Blue Cross/Blue Shield for deter-mining its usual and customary charges, or,in the alternative, payment of at least thesame level of usual and customary benefitsas Blue Cross/Blue ShieldProvision of a "labor consultant" to handlethe health insurance claims of unitemployees.Nothing in this notice shall require the revo-cation of any benefits currently enjoyed by theunit employees.WE WILL make whole, with interest, anyunit employee who lost money as a result ofour unilateral change of the administrator/pro-cessor of the hospital, medical, and surgicalbenefits program.KEYSTONE STEEL & WIRE, DIVISIONOF KEYSTONE CONSOLIDATED INDUS-TRIES, INC.